DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claims which focused on “the coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit” has been further analyzed and rejected over new ground of rejection.

The above mentioned limitation is clearly read as “signals originated from microphone and vehicle mounted unit shared audible frequency band of user range to be cancel”. 

Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21 has been entered.
 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-12, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski et al. (US 2018/0025718 A1) and Butts et al. (US 2017/0301338 A1).



1. (Currently Amended) A wearable device, comprising; a microphone configured to detect a first signal, wherein the wearable device is wearable on an ear in a wearable state of the wearable device, and the microphone is at

But the prior art lacked the aspect wherein the coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit.

	But the concept of implementing such coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit is 


2. (Currently Amended) The wearable device
  
3. (Currently Amended) The wearable device according to claim 2, wherein the noise is associated with a rotational movement of a moving body of the noise source, and the second signal comprises information indicating a number of rotations of the rotational movement of the moving body (par [28]).  



10. (Currently Amended) The wearable device

11. (Currently Amended) The wearable device



Claim 16, the prior art disclose of  an information processing system, comprising: a wearable device that includes a microphone, wherein the wearable device is wearable on an ear in a wearable state of the wearable device,  the microphone is atwearable deviceand thewearable device is configured to: detect microphone  and output the first signal (fig.1 (110/105); par [22]);  a vehicle mounted unit configured to acquire, for the noise, based onacquired first signal and the acquired second signal (par [23]); and an operation mode control section configured to select a first operation mode of a plurality of operation modes of the DSP, wherein each operation mode of the plurality of operation modes corresponds to a coordinated operation of the DSP with the vehicle mounted unit, and the coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is different from the coordinated operation of the DSP with  the vehicle mounted unit in a second operation mode of the plurality of operation modes (fig.5 (305); par [29-30]).    

But the prior art lacked the aspect wherein the coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit.

	But the concept of implementing such coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit is noted (par [3, 27-28, 30]/the microphone noise signal of certain frequency range and vehicle unknit noise receive of another frequency range may be shared). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as having a coordinated operation of the DSP with the vehicle 


19. (Currently Amended) An information processing methods comprising: detecting, by a microphone of a wearable device, a first signal,  acquiring, by an acquisition unit, the [[a ]]first signal from the microphone, wherein the wearable device is wearable on an ear in a wearable state of the wearable device, and the microphone is at a, by the acquisition unit, a second signal fromwherein the second signal indicates, by a digital signal processor (DSP), a noise cancellation signal , for the noise, based on the acquired first signal and the acquired second signal (fig.2 (112); fig.3 (301); par [23, 30]); and

But the prior art lacked the aspect wherein the coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit.

	But the concept of implementing such coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit is noted (par [3, 27-28, 30]/the microphone noise signal of certain frequency range and vehicle unknit noise receive of another frequency range may be shared). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as having a coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared 


20. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising:

But the prior art lacked the aspect wherein the coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit.

	But the concept of implementing such coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared between the microphone and the vehicle mounted unit is noted (par [3, 27-28, 30]/the microphone noise signal of certain frequency range and vehicle unknit noise receive of another frequency range may be shared). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as having a coordinated operation of the DSP with the vehicle mounted unit in the first operation mode is based on a frequency band shared . 


Claim (s) 6-7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski et al. (US 2018/0025718 A1) and Butts et al. (US 2017/0301338 A1) and Yamabe et al. (US 2017/0200442 A1).

Claim 6, the wearable device

	But implementing the concept of having a certain operation mode control section is further configured to select[[s]] the first operation mode based on ais further configured to select[[s]] the first operation mode based on a

7. (Currently Amended) The wearable device

Claim 13, the wearable devicedigital signal processoris further configured to generate[[s]] the noise cancellation signalfor a frequency component of the noise, and the frequency component of the noise is higher than a first frequency of the noise. 

But implementing the concept of having signal processoris further configured to generate[[s]] the noise cancellation signalfor a frequency component of the noise, and the frequency component of the noise is higher than a first frequency of the noise is noted therein (par [73]). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as having digital signal processoris further configured to generate the noise cancellation signalfor a frequency component of the noise, and the frequency component of the noise is higher than a first frequency of the noise so as to removed unpleasant sound during playback. 

Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski et al. (US 2018/0025718 A1) and Yamabe et al. (US 2017/0200442 A1) and Butts et al. (US 2017/0301338 A1).

Claim 8, the wearable device

	But the concept of implementing such mode control section is further configured to select[[s]] the first operation mode based on a. 


 Claim (s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski et al. (US 2018/0025718 A1) and Butts et al. (US 2017/0301338 A1) and Di Censo et al. (US 2018/0270571 A1).

14. (Currently Amended) The wearable device

	But the art never specify of the output signal to be outputted by a second output section of the vehicle mounted unit. However, it shall be observed the . 

 Claim (s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski et al. (US 2018/0025718 A1) and Butts et al. (US 2017/0301338 A1) and Di Censo et al. (US 2018/0270571 A1) and Kirsch et al. (US 2018/0160211 A1).

15. (Currently Amended) The wearable devicedigital signal processoris further configured to generate[[s]] the noise cancellation signalfor a frequency component of the noise, and the frequency component of the noise is lower than a second frequency of the noise. 

	But it shall been observed the art disclose of such aspect as to having a processing including generate[[s]] the noise cancellation signalfor a frequency component of the noise, and the frequency component of the noise is lower than . 

 Claim (s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zukowski et al. (US 2018/0025718 A1) and Butts et al. (US 2017/0301338 A1) and Every et al. (US 2014/0301569 A1) and Kirsch et al. (US 2018/0160211 A1) and Di Censo et al. (US 2018/0270571 A1).

17. (Currently Amended) The information processing system according to claim 16, but the prior art never specify of wherein the information processing system further comprises various separate units including such fourth unit to generate noise cancellation signal based on the second signal. 

	But the art as in Every et al. disclose of separate unit including such fourth unit to generate noise cancellation signal based on a signal (par [8]). Thus, one of the ordinary skills in the art could have modified the unit for generating noise dedicated system. 

	The prior art lacked the aspect as a fourth unit configured to generate a second noise cancellation signal, based on the second signal, for a first frequency component of the noise, the first frequency component of the noise is lower than a second frequency of the noise, the first unit is further configured to generate[[s]] a first noise cancellation signal for a second frequency component of the noise, the second frequency component is higher than a first frequency of the noise.

	But the art as in Kirsch et al. disclose of the general concept of having a certain system configured to generate a second noise cancellation signal, based on the second signal, for a first frequency component of the noise, the first frequency component of the noise is lower than a second frequency of the noise, and  further configured to generate[[s]] a first noise cancellation signal for a second frequency component of the noise, the second frequency component is higher than a first frequency of the noise (par [25]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted system being configured to generate a second noise cancellation signal, based on the second signal, for a first frequency component of the noise, the first frequency component of the noise is lower than a second frequency of the noise, the third unit is further configured to generate[[s]] a first noise cancellation signal for a second frequency component of the noise, the second frequency component is higher than a first frequency of the noise so s to reduce noise at designated frequency. 

	Although, the art never specify of the dedicated unit as fourth and third unit to generate the noise cancellation signal for a frequency component, but one of the ordinary skills in the art could have varied the system by adding such dedicated unit as fourth and third unit to generate the noise cancellation signal for a frequency component for achieving the same expected result reducing noise with dedicated system.

 	The prior art further disclose of  a wearable device furtherconfigured to output a firstthe first output signal is based  the first noise cancellation signal (Zuk-fig.2-3 (108); par [23]).

 for playback the sound to various occupant in the vehicle. 

	Although, the art never specify of the second output signal is based onsecond output signal is based on



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2655